DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-6 and 15-19 are objected to because of the following informalities:  
Claim 1 recites the limitation "hot" in quotes in line 10. The quotes around the term hot, are unnecessary and should be removed.
Claims 2-6 and 15-19 inherit the same from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 17 and 18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Johnson (US 8,971,083).
Claims 1, 17 and 18; Johnson discloses a shore line power cord (3b), comprising: a single connector plug (plugged into 12a) configured to connect to an electrical power source (28), and wherein the single connector plug is rated at a first amperage; a connector receptacle (6; fig. 2) configured to connect to an electrical power receiver, and wherein the connector receptacle is rated at a second amperage; wherein the connector plug and the connector receptacle are electrically coupled via a plurality of electrically conductive lines (e.g. 14a, 15a, 16a, 21, 4a, 4b, 18) including at least one electrically hot line; a circuit breaker (5a/5b) positioned along the at least one electrically hot line between the connector plug and the connector receptacle, wherein the circuit breaker has an amperage rating that corresponds to the second amperage rating of the connector receptacle, such that if the electrical current at the connector receptacle exceeds the second amperage, the circuit breaker trips. Claim 5; e.g. 5a, 5b.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kakinuma (US 5,053,634).
Johnson discloses the claimed subject matter in regards to claim 1 supra, except for the circuit breaker being waterproof. 
Kakinuma teaches a waterproof circuit breaker having a waterproof cover to protect a circuit from burnout due to seawater infiltrating in the control circuit. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a circuit breaker which is waterproof in order to protect any circuitry from burnout due to water infiltration as taught by Kakinuma. 

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of LeGros (US 9,762,012).
Johnson discloses the claimed subject matter in regards to claim 1 supra, except for the first amperage is greater than the second amperage; or, the plug is rated for 30 amps and the receptacle is rated for 20 amps. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a first amperage greater than a second amperage; and, to provide plug rated for 30 amps and a receptacle is rated for 20 amps in order to provide lower power to a receiving load circuit from a higher amperage power source in order to provide a proper amperage to the load circuit as taught by LeGros.

Allowable Subject Matter
Claims 6, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to disclose or suggest, inter alia, further comprising a second connector receptacle with an amperage rating connected to the electrical plug through a second electrically hot line; a second circuit breaker positioned along the second electrically hot line; and wherein the second circuit breaker has an amperage .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/           Primary Examiner, Art Unit 2896                          3/22/2021